     Case 2:18-cv-06763-VBF-JPR Document 43 Filed 03/02/21 Page 1 of 1 Page ID #:659



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    JACOB ROBERTSON,                  )   Case No. CV 18-6763-VBF (JPR)
                                        )
12                       Petitioner,    )
                                        )   ORDER ACCEPTING FINDINGS AND
13                  v.                  )   RECOMMENDATIONS OF U.S.
                                        )   MAGISTRATE JUDGE
14    BRIAN CATES, Acting Warden,       )
                                        )
15                       Respondent.    )
                                        )
16
17          The Court has reviewed the Petition, records on file, and

18    Report and Recommendation of U.S. Magistrate Judge.            No

19    objections to the R. & R. have been filed.

20          The Court accepts the findings and recommendations of the

21    Magistrate Judge.     IT THEREFORE IS ORDERED that the Petition is

22    denied and Judgment be entered dismissing this action with

23    prejudice.

24
                0DUFK
25    DATED:
                                            VALERIE BAKER FAIRBANK
26                                          U.S. DISTRICT JUDGE

27
28
